                 Case 2:19-cv-02405-AFM Document 1 Filed 03/29/19 Page 1 of 4 Page ID #:1



             1   Robert B. Ryder (SBN 106257)
                 rbryder@wolfewyman.com
             2   Andrew J. Ulwelling (SBN 272400)
                 ajulwelling@wolfewyman.com
             3   WOLFE & WYMAN LLP
                 2301 Dupont Drive, Suite 300
             4   Irvine, California 92612-7531
                 Telephone: (949) 475-9200
             5   Facsimile: (949) 475-9203
             6   Attorneys for Defendant
                 SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
             7

             8                          UNITED STATES DISTRICT COURT
             9                 CENTRAL DISTRICT OF CALIFORNIA
            10   STEVEN WILSON and BRIAN        Case No.: 2:19-cv-2405
                 LANGLEY,
            11
                              Plaintiffs,                       NOTICE OF REMOVAL OF
            12                                                  ACTION UNDER 28 U.S.C. § 1441
                   v.
            13                                                  [DIVERSITY OF CITIZENSHIP]
                 RONNIE CHARLES MCLINLEY; SWIFT
            14   TRANSPORTATION CO. OF ARIZONA,
                 LLC; SWIFT TRANSPORTATION
            15   SERVICES, LLC; and DOES 1 to 25,               State Court Case No.: 19STCV06324
                 Inclusive,
            16                                                  State Court Action Filed: February 25,
                              Defendants.                       2019
            17

            18

            19
                        TO THE CLERK OF THE ABOVE-ENTITLED COURT:
            20
                        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1441, served
            21
                 defendant SWIFT TRANSPORTATION CO. OF ARIZONA, LLC, a Delaware
            22
                 Limited Liability Company (hereinafter “Swift” or “Defendant”) hereby removes to
            23
                 this Court the state court action described below.
            24
                        1.    On February 25, 2019, an action was commenced in the Superior Court
            25
                 of the State of California, in and for the County of Los Angeles, entitled Steven
            26
                 Wilson and Brian Langley v. Ronnie Charles McLinley; Swift Transportation Co. of
            27
                 Arizona, LLC, et al., Case No. 19STCV06324. A true and correct copy of the filed
            28
                                                      1
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3314067.1
                 Case 2:19-cv-02405-AFM Document 1 Filed 03/29/19 Page 2 of 4 Page ID #:2



             1   Complaint by which this action was commenced (“Complaint”) is attached hereto as
             2   Exhibit 1.
             3           2.   According to the file of the Los Angeles County Superior Court, Swift
             4   was served with the Complaint on March 1, 2019. A true and correct copy of the
             5   Proof of Service reflecting the date of service on that entity is attached hereto as
             6   Exhibit 2.
             7           3.   On March 28, 2019, Swift filed an Answer to Plaintiffs’ Complaint in the
             8   Superior Court of the State of California, in and for the County of Los Angeles. A
             9   true and correct copy of the Answer is attached hereto as Exhibit 3.
            10           4.   Defendant Ronnie Charles McGinley (erroneously sued as “Ronnie
            11   Charles McLinley”) has yet to receive or be served with either a Summons or a
            12   Complaint.
            13           5.   This action is a civil action of which this Court has original jurisdiction
            14   under 28 U.S.C. § 1332 and is one which may be removed to this Court by Swift,
            15   pursuant to the provisions of 28 U.S.C. § 1441(b) based upon the diversity of
            16   citizenship of the parties.
            17           6.   Pursuant to 28 U.S.C. § 1332, complete diversity of citizenship exists in
            18   that:
            19                a.     Plaintiffs Steven Wilson and Brian Langley are individuals who
            20                       are domiciled in California.
            21                b.     Defendant Swift is a Limited Liability Company formed in the
            22                       State of Delaware with its principal place of business in Phoenix,
            23                       Arizona.    Accordingly, Swift is a citizen of Delaware and/or
            24                       Arizona for purposes of diversity jurisdiction.
            25                c.     Unserved defendant McGinley (erroneously sued as “McLinley”)
            26                       is an individual who is domiciled in the State of Arizona.
            27                       Accordingly, McGinley is a citizen of Arizona for the purposes of
            28                       diversity jurisdiction.
                                                      2
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3314067.1
                 Case 2:19-cv-02405-AFM Document 1 Filed 03/29/19 Page 3 of 4 Page ID #:3



             1         7.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it
             2   was filed by March 31, 2019, the thirtieth day after which Swift was served with the
             3   Complaint.
             4         8.     Pursuant to 28 U.S.C. § 1332(a), there is a sufficient amount in
             5   controversy because Plaintiffs’ Complaint claims they were involved in a vehicle
             6   versus pedestrian collision with McGinley (erroneously sued as “McLinley”), who
             7   was operating Swift’s truck, which is alleged to have caused hospital and medical
             8   expenses, emotional distress, and general damages to the two plaintiffs. While
             9   Plaintiffs have not indicated an amount being claimed, the severe nature of Plaintiffs’
            10   claimed injuries that are alleged to be related to this incident establish the amount in
            11   controversy exceeds $75,000.00.
            12         9.     Supplemental jurisdiction of any state law claim is proper under 28
            13   U.S.C. § 1367(a).
            14         10.    Based on the above-referenced allegations, pursuant to 28 U.S.C. § 1441,
            15   et seq., Defendant is entitled to remove this entire action from the Los Angeles County
            16   Superior Court to the United States District Court, Central District, Western Division,
            17   and Defendant wishes to exercise that right.
            18         11.    Pursuant to 28 U.S.C. § 1446(d), counsel for Defendant will promptly
            19   give written notice of the removal to all adverse parties and will file a copy of this
            20   notice with the Clerk of the Los Angeles County Superior Court.
            21         12.    Defendant reserves the right to supplement this Notice of Removal when
            22   additional information becomes available.      Defendant further reserves all rights,
            23   including, but not limited to, defenses and objections as to venue, personal
            24   jurisdiction, and service.
            25   ///
            26   ///
            27   ///
            28   ///
                                                      3
                                      NOTICE OF REMOVAL TO DISTRICT COURT
3314067.1
                 Case 2:19-cv-02405-AFM Document 1 Filed 03/29/19 Page 4 of 4 Page ID #:4



             1         The filing of this Notice of Removal is subject to, and without waiver of, any
             2   such defense or objection.
             3

             4   DATED: March 29, 2019                 WOLFE & WYMAN LLP
             5

             6                                         By: /s/ Andrew J. Ulwelling
             7
                                                           ROBERT B. RYDER
                                                           ANDREW J. ULWELLING
             8                                         Attorneys for Defendant
             9
                                                       SWIFT TRANSPORTATION CO. OF
                                                       ARIZONA, LLC
            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28
                                                     4
                                     NOTICE OF REMOVAL TO DISTRICT COURT
3314067.1
